Faircloth, C. J.:
The authority to adopt ordinance No. 24 depends upon The Gode, Section 3799, which reads: “ They (the commissioners) shall have power to make such by-laws, rules and regulations for the better government of the town, as they may deem necessary; provided the same be not inconsistent with this chapter or the laws of the land.” Upon reflection, and upon a fair construction, we do not think it was in the mind of the Legislature to confer jurisdiction on the commissioners to such an extraordinary extent, and upon such facts as are disclosed in this record, and we think the defendant’s motion should have been allowed. State v. Horne, 115 N. C., 739.
Judgment Arrested.